Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Response to Amendment
2.	Claims 14, 23, 27 and 28 have been amended, claims 22, 26, 29 and 30 canceled and claim 35 added as requested in the amendment filed on December 13, 2021. Following the amendment, claims 1, 12-18, 20, 23-25, 27, 28 and 31-35 are pending in the instant application.
3.	Claims 1, 12 and 13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 28, 2020.
4.	Claims 14-18, 20, 23-25, 27, 28 and 31-35 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
. 

Claim Objections
7.	Claim 28 is objected to because of the following informalities:  the claim recites one step, step (a), which in view of the absence of any other steps appears unnecessary to enumerate.  Amendment to delete (a) is suggested.
8.	Claim 34 recites “wherein said administering the agent comprises administering for inhibiting the Cx43 hemichannel comprises administering”, which appears repetitive and/or grammatically awkward. Amendment to rewrite the claim is suggested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 14-18, 20, 23-25, 27 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	The term “inhibiting” in claim 14 is a relative term which renders the claim indefinite. The term “inhibiting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Providing a point of reference or comparison within the claim would obviate this ground of rejection.
11.	Claims 15 and 16 further limit the goal of the method as in base claim 14 to "mitigating effects of a cardiovascular disorder […]" and “atherosclerosis”, respectively.  There is insufficient antecedent basis for these limitations in the claims because the relationship between pathology of ionizing radiation and the diseases of claims 15 and 16 is not clear, thus rendering the claims indefinite.
12.	Claims 20, 33 and 34 are indefinite wherein they recite functional language. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claims recite outcomes and effects of the administration of an agent recited within the base claims by functional language. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by further describing the effects of administration of the same drug. Since the claims fail to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. 
Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 
	
13.	Claims 23, 27, as amended, and new claim 35 are vague and ambiguous for reciting limitation “another connexin mimetic peptide” while failing to define the reference connexin mimetic peptide, the one to be compared to define the “another”, within the claim.
. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 14-18, 20, 23-25, 27, 28 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record as applied to claims 21-27 and 30 in section 16 of Paper mailed on October 20, 2020 and in section 12 of Paper mailed on March 23, 2021. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At pp. 9-10 of the Response, Applicant argues that, “[T]he independent claims require that the agent is a Cx43-targeting molecule or a Cx43 hemichannel inhibitor, such as carbenoxolone or a compound comprising Gap19, L2, peptide5 or another connexin mimetic peptide according to at least claims 23, 27, 35 and para. [103] of the specification. One skilled in the art considering the teachings of para. [103] would be reasonably informed of a representative Meitzner v. Mindick, 549 F.2d. 775, 782, 193 USPQ 17, 22 (CCPA 1977), “Argument of counsel cannot take the place of evidence lacking in the record”). See also MPEP § 716.01(c) (I), “To be of probative value, any objective evidence must to supported by actual proof”. In the instant case, as explained earlier, paragraph [103] is limited to description of embodiments that may be acting to satisfy certain functions, such as “may be a connexin-targeting molecule” or “may be a connexin mimetic peptide”. The rest of the specification fails to provide any reference to the actual chemical structure of those agents intended for clinical administration for therapy of an ionizing radiation-induced disorder. The Examiner maintains that the specification fails to describe the entire genus of those compounds that are inhibiting formation of a Cx43 hemichannel, blocking or closing Cx43 hemichannel, inhibiting formation of Cx43 gap junction, blocking or closing Cx43 gap junction, Cx43-targeting molecules, Cx43 hemichannel inhibitors, the compounds that inhibit the formation of the Cx43 hemichannel and/or block or close the Cx43 hemichannel without inhibiting the formation of the Cx43 gap junction and/or blocking or closing the Cx43 gap junction, and the compounds that are “another connexin mimetic peptide”, all suitable for clinical administration to mitigate the effects of ionizing radiation or to treat atherosclerosis in particular. There is no description of any chemical class of molecules, or structural elements that are common to the genus to support the asserted utility of the claimed methods. It is completely unknown how large 
Applicant further submits that, “[T]he recited “inhibiting” is described in at least para. [97] of the as-filed specification as comprising “inhibiting the expression of said connexin protein and/or inhibiting the formation of a connexin hemichannel or connexin gap junction therefrom. In embodiments, inhibiting a connexin hemichannel or connexin gap junction may comprise inhibiting the formation thereof and/or blocking or closing said hemichannel or said gap junction.” In other words, as would be understood by one skilled in the art, Cx43 hemichannel and gap junction formation may be inhibited by reducing the available building blocks, therefore, in the expression of connexin proteins. The claims are currently amended to reflect this more particular description of “inhibiting,” and as such would be understood by one skilled in the art as conveying possession of the claimed embodiment”. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
The requirement for written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is separate and distinct from the enablement requirement of that paragraph. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991). Compliance with the written description requirement is a question of fact. Id.
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. EliLilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997 Lilly were directed generically to vertebrate or mammalian insulin cDNAs. See id. at 1567, 43 USPQ2d at 1405. The court held that a structural description of a rat cDNA was not an adequate description of these broader classes of cDNAs.
The Lilly court explained that
a generic statement such as... 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
Id. at 1568, 43 USPQ2d at 1406. Finally, the Lilly court set out exemplary ways in which a genus of cDNAs could be described:
A description of a genus of cDNAs may be achieved by means
of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
Id. at 1569.
In Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002) the appellate court held that a claimed DNA could be described without, necessarily, disclosing its structure.  The court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics.., i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.'" See id. at 1324, 63 USPQ2d at 1613 (emphasis omitted, ellipsis and bracketed material in original).
Eli Lilly did not hold that all functional descriptions of genetic material necessarily fail as a matter of law to meet the written description requirement; rather, the requirement may be satisfied if in the knowledge of the art the disclosed function is sufficiently correlated to a particular, known structure." Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1332, 65 USPQ2d 1385, 1398 (Fed. Cir. 2003).
Applicant’s position appears to be that as long as the compound inhibits certain functions and/or physiological activities, it satisfies the claims. Applicant’s attention is directed to the decision in University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 918, 925, 69 USPQ2d 1886, 1888 "893 (Fed. Cir. 2004), when the court decided the use of an assay to support written description. Specifically, in University of Rochester, the patent claimed a method of selectively inhibiting the enzyme PGHS-2 (also known as COX-2) by "administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product in a human." The patent "described in detail how to make cells that express either COX-1 or COX-2, but not both..., as well as 'assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product.[']" Id. at 927, 69 USPQ2d at 1895. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See id. ("As pointed out by the district court, the '850 patent does not disclose just 'which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.'... Without such disclosure, the claimed methods cannot be said to have been described."). 
University of Rochester court specifically noted that the patent at issue there disclosed screening assays to identify compounds having the desired characteristic, but nonetheless held that the description was inadequate. The same appears true here.
Applicant refers to knowledge in the art to support the argument of adequate written description for the recited genus, p. 10 of the Response. Applicant is advised that post-filing publications cannot be considered as supporting possession of the invention at the time of filing. Further, the texts cited by Applicant describe at best connexins and preferred embodiments of their inhibitors; however, fail to provide any support for the genus as in claims.   
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
16.	Claims 14-18, 20, 23-25, 27, 28 and 31-35 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 17 of Paper mailed on October 30, 2020 and in section 13 of Paper mailed on March 23, 2021.  The claim(s) contains subject matter which was 
Applicant traverses the rejection at p. 11-13 of the Response. Specifically, Applicant submits that to obviate the rejection, the claims have been limited to Cx43. Applicant further argues that, although the effects of the Cx43 “have mostly been shown in vitro in vascular endothelial cells, the evidence is sufficiently strong to support the expectation of success in treating (broadly) ionizing radiation-induced disorders, particularly as evidenced by the recited dosages for administration relative to pharmaceutical activity of the agents. […] Indeed, it was demonstrated that exposure to radiation increases hemichannel and gap junction function in (vascular endothelial) cells, which play key roles in tissue and organ function (e.g. as a fundamental signaling partner). In turn, these increases were shown to be linked to a wide range of (inter)cellular processes involved in ionizing radiation- induced disorders. Even if this effect could be interpreted as limited to vascular endothelial cells alone: given the key role of these vascular endothelial cells, one skilled in the art would understand that—after exposure to ionizing radiation—inhibition of Cx43 proteins, hemichannels and/or gap junctions will always positively impact at least some of these (inter)cellular processes, thereby diminishing the intensity and evolution to disease states (including atheroslerosis, cardiovascular disorders and neurovascular disorders/neurodegeneration) and hence exert a therapeutic effect on ionizing radiation- induced disorders in a broad sense”. Applicant further states that, “as would be understood by one skilled in the art, Cx43 hemichannel and gap junction formation may be inhibited by reducing the available building blocks, therefore, in the expression of connexin proteins. The claims are currently amended to reflect this more particular description of “inhibiting,” and as such would be understood by one skilled in the art as enabling 
Claims 14-18, 20, 23-25, 27 and 31-33 are directed to methods of therapy for mitigating the effects of ionizing radiation in a subject exposed to ionizing radiation and claims 28, 34 and 35 encompass methods of treating atherosclerosis by administering compounds that affect Cx43 hemichannel and/or gap junction. As fully explained earlier and in section 15 above, the specification does not describe the full genus of compounds that are suitable to practice the instant invention, thus requiring one skilled in the art to research, experiment and discover what particular drug that is within the genus of those recited within present claims is expected to provide the desired therapeutic effect. 
Next, the nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). The prior art at the time of filing recognizes the effects of ionizing radiation as both beneficial and pathological, and does not recognize that Cx43 hemichannel is specifically associated with any particular effects. Moreover, by broadest reasonable interpretation, the methods of claims 14-18, 20, 23-25, 27 and 31-33 mitigate all or any of the effects of ionizing radiation, and are not particularly limited to specific side effects or specific treatment. As opposed to the claims, what is disclosed about the claimed methods is limited to the experimental results describing patterns of protein expression after ionizing radiation, alteration in hemichannel functioning, and studies of cell and DNA damage. The specification is totally void of any reference to any meaningful results directly associated with clinical administration of any of Cx43 inhibiting, targeting or blocking compounds with respect to any specific clinical effects of ionizing radiation, symptoms, syndromes and/or real life pathologies. There is no description of any suitable animal model that would correlate with the claimed methods in a way to provide guidance for one skilled in the art set to treat an actual pathological condition by practicing Applicant’s invention. Moreover, the working examples 3 and 4, Cx43 channels signaling contribution to radiation-induced bystander effects in endothelial cells and changes in blood-brain leakage in genetically modified endothelial cells, are not commensurate with the methods of claims 28, 34 and 35, as well. Merely demonstrating that endothelial Cx43 knock-out prevents radiation-induced blood-brain leakage is meaningless to a skilled practitioner set to treat atherosclerosis by administering any compound that is a Cx43-targeting molecule, TAT-Gap19 peptide specifically, or another connexin mimetic peptide in vivo, as currently claimed. 
The Examiner maintains that the instant specification provides no guidance on how to use the claimed method for mitigating the effects of ionizing radiation or to treat atherosclerosis in particular because there is no evidence presented in the case that directly supports Applicant’s invention. Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. In the instant case, the prior art does not teach that physiological function of Cx43 hemichannel is directly associated with negative effects of ionizing radiation. Granted that a skilled practitioner can practice and discover for himself if a compound that meets the limitations of the instant claims produces a beneficial effect upon clinical administration to those exposed to ionizing radiation; however, this by itself represents an undue experimentation which is prohibited under the statute of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Relevant prior art of record.
17.	Nuotio-Antar et al., Am. J. Endocrinol. Metab., 2007, 293:E1517-28.
The article teaches administration of carbenoxolone for potential therapeutic benefit in treatment of atherosclerosis, claims 28 and 35.

	Conclusion
18.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
January 4, 2022